    Case: 3:19-cv-50276 Document #: 20-1 Filed: 01/02/20 Page 1 of 4 PageID #:83




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

The Goodyear Tire & Rubber Company,                   )
                                                      )
                       Plaintiff,                     )
                                                      )
         v.                                           )       Case No. 19-cv-50276
                                                      )
The Pimps, a/k/a/ The Good Year Pimps,                )
an unincorporated punk rock band,                     )
Stuart J. Johnson, an Illinois resident,              )
Anthony David Crisman, an Illinois resident,          )
David John Derosso, an Illinois resident,             )
Michael Neil Hillenburg, an Illinois resident, and    )
Todd A. Cooper, a Wisconsin resident,                 )
                                                      )
                       Defendants.                    )

                CONSENT JUDGMENT AND PERMANENT INJUNCTION

               The Goodyear Tire & Rubber Company ("Goodyear"), The Pimps ("The Pimps"),

and Stuart J. Johnson, Anthony David Crisman, David John Derosso, Michael Neil Hillenburg,

and Todd A. Cooper (referred to collectively as "The Members"), having agreed to a settlement

of the above-styled action on January 2, 2020, and the Court having reviewed this Consent

Judgment and Permanent Injunction and been advised that the parties agree to the terms

contained herein as evidenced by the signature of the parties and their respective counsel, it is

hereby

                        ADJUDGED AND DECREED AS FOLLOWS:

               A.      Defendant, The Pimps and each of The Members, admit that (1) they

breached the Settlement Agreement between the parties dated August 23, 2007, (2) the

GOODYEAR trademarks, the Goodyear winged foot logo and the Goodyear Blimp trademark

are valid, enforceable and famous within the meaning of 15 U.S.C. § 1125(c) and 765 ILL. COMP.
    Case: 3:19-cv-50276 Document #: 20-1 Filed: 01/02/20 Page 2 of 4 PageID #:83




STAT. 1036/65, (3) they infringed each of those trademarks, and (4) their use of the "Goodyear"

name, a winged foot/shoe design and blimp image diluted and tarnished the distinctive character

of the GOODYEAR trademark, Goodyear winged foot logo and Goodyear Blimp trademark; and

they shall not challenge any of Goodyear's trademarks in the future or assist a third-party in

doing so.

               B.      Defendants, The Pimps and The Members, their agents, employees,

successors, consultants, affiliates, successors and assigns, and any and all persons or entities

acting at, through, under or in active concert or participation with or under authority of or from

them or who receive notice of this Consent Judgment and Permanent Injunction, are hereby

permanently enjoined and restrained from any use of the GOODYEAR name and mark, the

Goodyear winged foot logo shown below on the left and/or the Goodyear Blimp, shown below

on the right, or any other colorable variation or confusingly similar to any of those marks on or




in connection with any advertisement, promotion, marketing and provision of musical

entertainment services and/or instruments, stage props or equipment, costumes/apparel,

CDs/DVDs, albums, promotional materials, posters, products sold to third parties, on or in

connection with any Internet websites or social media platforms in the United States, or in any

manner likely to cause confusion with any of the Goodyear trademarks

               C.      Within thirty (30) days of the date of this Consent Judgment and

Permanent Injunction, Defendants shall:

                       1.      deliver up for destruction all advertising and promotional materials

containing any of the Goodyear marks including, without limitation, any props, musical



                                                  2
Case: 3:19-cv-50276 Document #: 20-1 Filed: 01/02/20 Page 3 of 4 PageID #:83
Case: 3:19-cv-50276 Document #: 20-1 Filed: 01/02/20 Page 4 of 4 PageID #:83
